Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with multiple areas of indefiniteness and confusion.  Claim 1, lines 4-6, the structure of the locking element is indefinite: it is unclear what is meant by “formed by extending”, it is not seen where the locking element is disclosed to extend “to the exit opening” nor is it seen where it is “into an inner space of the hollow tube”; line 11-12, the positioning limiting member abutting the locking element is a double inclusion; line 13, the limitation of “in form” is unclear; line 23 and 28, there is no antecedent basis for “when the threading portion …” and “after the front section …” and it is unclear in which configuration applicant intends to claim the screw; line 30, similarly there is no antecedent basis for “their original”.  Claims 2 and 3 are also indefinite in regards to the structure of the locking element.  Claim 2, line 1-2, it is unclear how an opening would extend towards in inner spaces because an opening would not be capable of any extension and it also unclear how it would “form” a stepped entrance; line 3-5, it is unclear how the stepped entrance can be formed from itself.  Claim 3, and inwardly.  Claim 6, the position limiting elements protruding inwardly and downwardly is a double inclusion.  The claims were examined as best understood and should be further reviewed to ensure complete compliance with section 112.  Applicant is reminded that since the claims in this application are to the article the article must be claimed structurally in a static configuration.  Any other temporary or other possible configurations should be prefaced by “capable of”, “adapted to” etc….

Allowable Subject Matter
Due to the indefiniteness of the claims, particularly in regards to the locking element, there could not be made a meaningful determination as to how the claims relate to the prior art.  However, the locking element 25 as it is shown in figure 4 appears would define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gulistan (US 4,387,497) is of particular interest for teaching the sleeve is deformed inward to form a locking element (16a) having a distal end abutting a position limiting member (15b).  Bruno (US 2005/0129461) is of particular interest for teaching a locking element (43) formed inward and downward to abut a positing limiting member (47) at a shoulder (58).  Knohl (US 2,709,470) is of particular interest for teaching position limiting elements arched inwardly and downwardly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677